Citation Nr: 0637767	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-28 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code, to include whether the veteran 
was properly declared rehabilitated in June 2004.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to February 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 administrative 
determination by the Department of Veterans Affairs (VA) 
Vocational Rehabilitation & Employment Division at the 
Regional Office (RO) in New Orleans, Louisiana.
The claims folder contains a VA Form 21-22 appointing The 
American Legion as the veteran's representative, as of July 
2002.  Thereafter, in a December 2003 letter, the veteran, an 
attorney himself, indicated that he had limited contact with 
the American Legion and therefore, wished to represent 
himself.  Thus, the Board finds that the American Legion's 
power of attorney has been revoked and that the veteran will 
represent himself in this matter.  

The veteran requested the opportunity to present testimony 
before a Veterans Law Judge.  Such a hearing was scheduled in 
August 2005, however the veteran became ill and requested 
that the hearing be rescheduled.  Another hearing was 
rescheduled for July 2006.  However, the veteran did not 
appear at the hearing and has not provided a reason for his 
failure to appear.  When an appellant elects not to appear at 
the prescheduled hearing date, the request for a hearing will 
be considered to have been withdrawn.  38 C.F.R. § 20.704.  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.

The veteran's motion to advance the case on the docket was 
received in October 2006 and granted the following month.  


FINDINGS OF FACT

1.  The veteran is currently self-employed as an attorney; he 
has worked in such capacity for the past 60 years. 

2.  In August 2003, the veteran sought VA vocational 
rehabilitation services; his goal was to successfully 
complete non-credit computer courses necessary to maintain 
employment as an attorney.

3.  In October 2003, through participation in the VA 
vocational rehabilitation program, the veteran completed 
computer training at a local community college.  

4.  The RO declared the veteran rehabilitated to the point of 
employability in June 2004.
5.  The objective evidence does not reflect that the 
veteran's service-connected disability has increased in 
severity to the extent that the effects of the disability 
preclude him from performing the duties of the occupation for 
which he was previously found rehabilitated.


CONCLUSIONS OF LAW

1.  The veteran was properly declared rehabilitated in June 
2004, under Chapter 31, Title 38, United States Code.  38 
U.S.C.A. §§ 3100, 3101, 3102, 3104, 3105, 3107, 3115 (West 
Supp. 2005); 38 C.F.R. §§ 21.190, 21.196, 21.283 (2006).

2.  The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102, 3104, 3105, 3107, 3115 (West Supp. 2005); 38 
C.F.R. §§ 21.190, 21.196, 21.283, 21.284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2006), which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  It, however, does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found at Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this case is not found in Chapter 51 (rather, in Chapter 31).

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a) (2006).  A veteran's case 
shall be assigned to "rehabilitated" status when his or her 
case meets the criteria for rehabilitation contained in 38 
C.F.R. § 21.283.  38 C.F.R. § 21.196(b) (2006).  A veteran's 
case will not be removed from rehabilitated status under 38 
C.F.R. § 21.284 once that status has been assigned, unless 
the determination of rehabilitation is set aside for a reason 
specified in 38 C.F.R. § 21.284.  38 C.F.R. § 21.196(c) 
(2006).

A veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible, as described in 38 C.F.R. § 21.283(c), (d), (e) 
(2006).  In the present case, the only potentially applicable 
paragraph is 38 C.F.R. § 21.283(c) (2006), which is set forth 
as follows.  The veteran who has been found rehabilitated to 
the point of employability shall be declared rehabilitated if 
he or she: (1) is employed in the occupational objective for 
which a program of services was provided, or in a closely 
related occupation for at least 60 continuous days; (2) is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
if other criteria are met; or (3) pursues additional 
education or training, in lieu of obtaining employment, after 
completing his or her prescribed program of training and 
rehabilitation services if: (i) the additional education or 
training is not approvable as part of the veteran's 
vocational rehabilitation program under this chapter; and 
(ii) achievement of employment consistent with the veteran's 
aptitude, interests, and abilities will be enhanced by the 
completion of the additional education or training.  38 
C.F.R. § 21.283 (2006).

The veteran is currently self-employed as an attorney; he has 
worked in such capacity for approximately 60 years.  In 
August 2003, he sought VA vocational rehabilitation services.  
His goal was to obtain computer skills training in order to 
maintain employment as an attorney.  He felt that he was at a 
disadvantage because he was lacking the computer skills 
necessary to work in a computer-driven society.  After 
meeting with a VA counselor in August 2003, it was 
recommended that the veteran obtain computer skills training 
at a local community college.  The veteran was to advise the 
office when he completed the course.  

In September 2003, the veteran submitted documentation 
indicating that he had taken a computer course at the 
University of New Orleans in July 2003.  He indicated that 
when he initially applied for vocational rehabilitation 
services, he forgot to mention that he had already taken a 
computer course.  

In October 2003, the veteran completed computer skills 
training at Delgado Community College. 

During a December 2003 phone call, the veteran reported 
feeling much better about his computer skills.  He stated 
that the newly-obtained computer skills helped reduce his 
reliance upon others and had given him the confidence to 
continue his employment as an attorney.  

In June 2004, the RO deemed the veteran "rehabilitated." 

In this case, the veteran asserts that he is not 
rehabilitated; he claims that the "point of employability" 
has not been achieved under 38 C.F.R. § 21.283.  He stated 
that the computer training he completed was useless and 
intended for younger people.  He requests one-on-one 
computer.  

On review, the Board finds that the veteran was properly 
deemed rehabilitated to the point of employability under 38 
C.F.R. § 21.283(c)(1) (2006).  The veteran's objective was to 
gain computer skills in order to maintain his job as an 
attorney.  He completed computer skills training through 
participation in the VA vocational rehabilitation program, 
and has continues to work as an attorney.  Accordingly, the 
Board finds that the veteran overcame his employment handicap 
to the maximum extent feasible, as the goal of his 
rehabilitation program was substantially achieved.  38 C.F.R. 
§§ 21.196, 21.283.  Thus, the RO's finding that the veteran 
had been rehabilitated was in compliance with 38 C.F.R. § 
21.283.

The Board acknowledges that a veteran who has been declared 
"rehabilitated" may be provided an additional period of 
services only if (1) the veteran has a compensable service-
connected disability and either; (2) the current facts, 
including any relevant medical findings, establish that his 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284.

The veteran is in receipt of a 10 percent disability 
evaluation for service-connected duodenal ulcer.  He has no 
other service-connected disabilities.  The Board acknowledges 
the veteran's assertions to the effect that his 
gastrointestinal disability has interfered with his work.  He 
states that he is unable to eat with clients and colleagues.  
Notwithstanding, review of the medical evidence of record 
fails to show that his service-connected gastrointestinal 
disability has worsened to the extent that its effects, 
considered in relation to other facts, preclude him from 
performing the duties of the occupation for which he 
previously was found rehabilitated.  38 C.F.R. 
§ 21.284(a)(2),(3).  The veteran acknowledges that he is 
still working as an attorney, albeit part-time.  In addition, 
the evidence does not reflect that the occupation for which 
he previously was found rehabilitated under Chapter 31 is 
unsuitable on the basis of his specific employment handicap 
and capabilities.

The Board emphasizes that the pertinent regulation requires 
that the veteran's service-connected disability necessitates 
reentrance into rehabilitation.  As noted, he is still 
employed as an attorney, and there is no objective evidence 
showing that his service-connected disability precludes him 
from performing the duties of a lawyer, the occupation for 
which he previously was found rehabilitated.  Further, the 
Board finds that the veteran's occupation as an attorney is a 
suitable one based on the veteran's specific employment 
handicap and capabilities.  The veteran has worked as an 
attorney for approximately six decades.  

For the foregoing reasons, the Board finds that the veteran 
was properly declared rehabilitated in June 2004, under the 
requirements of Chapter 31, Title 38, United States Code.  
The Board also finds that reentry into rehabilitation is not 
warranted.  Thus, the appeal is denied.


ORDER

The veteran was properly declared rehabilitated in June 2004, 
under Chapter 31, Title 38, United States Code.  

The veteran is not entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


